DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 02/24/2022 claims, is as follows: Claims 1, 11, and 18 have been amended; Claims 4-5 and 14-15 have been canceled; and Claims 21-24 have been added; Claims 1-3, 6-13, and 16-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 9, 11-13, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Layland (US 7631838 B2, previously cited) in view of Lee (US 20150284031, previously cited)
Regarding Claim 1, Layland discloses an anti-icing system (electrical ice protection system) for an aerodynamic surface (nacelle inlet assembly 10) (col. 4, lines 36-41; figs. 1-8) of a propulsive device (aircraft engine nacelle 100), the aerodynamic surface having a center axis (annotated fig. 7), comprising:
a conductive heating element (heater 72) distributed about and in contact with the aerodynamic surface (nacelle inlet assembly 10) (col. 4, lines 36-46; fig. 5); 
a signal source (switch boxes 28) configured to activate and deactivate an current supplied to the conductive heating element (heater 72, col. 4, lines 55-57). (while  Layland neither indicated the current supplied to the heating element or heater 72  to be AC nor DC, it is so well-known that the supply current to the heater used in airfoil  should be AC as evidenced by Stoner 1) and 
an insulator (insulation layer 906; fig. 9a),
wherein the conductive heating element (heater 72) is a single heating element that extends in a circular pattern (col. 5, lines 14-20; fig. 6), from a first end positioned at zero degrees to a second end positioned at three hundred and sixty degrees (annotated fig. nacelle inlet assembly 10), the conductive heating element (heater 72) disposed at a radial distance from the center axis (fig. 7), and 
wherein the insulator (insulation layer 906; fig. 9a) disposed at the radial distance from the center axis is positioned at zero degrees on the aerodynamic surface (it is noted that the insulation layer 906 extends in a circular pattern from zero degrees to three hundred and sixty degrees, in the same manner as the heater 72 shown in fig. 9a) and between the first end and the second end of the conductive heating element (heater 72) (it is noted since the insulation layer 906 completely covers the heater 72 as shown in figs. 9a and 6, therefore it covers the first end and the second end, and areas in between), the signal source (switch boxes 28) is connected to the conductive heating element (heater 72) at a first side of the insulator (insulation layer 906) (col. 6, lines 64-67; figs. 6 and 9a) [it is noted the current is supplied from the switch boxes 28 to heater 72 via wire 930] and a ground (annotated fig. 6) is connected to the conductive heating element (heater 72) at a second side of the insulator (insulation layer 906) [it is noted in order for the current to flow in the heater 72 to generate heat, two different voltages are supplied to the heater 72 at two different points in order to complete electrical circuit. One of the voltage is supplied by wire 930 and the other voltage is grounding wire connected to the heater 72 at a different location from wire 930 such that electrical circuit is established. It is evident from fig. 6 that there are ground wires represented by solid dots that are connected to a surface of nacelle inlet. These grounding wires are used to complete electrical circuits for heating element]). 
Layland further discloses the conductive heating element (heater 72) is a flat, foil, or ribbon heater (col. 6, lines 6-15; fig. 8). Layland, which incorporates by reference Stoner (US 20070075188), discloses a conductive heating element (foil heater element 16)  (para. 0032). 
 
[AltContent: textbox (Center axis)][AltContent: connector]
    PNG
    media_image1.png
    527
    556
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    616
    545
    media_image2.png
    Greyscale


Layland does not disclose the insulator is to interfere in a circumferential direction with and electrically isolate the first end of the conductive heating element from the second end of the conductive heating element. 
Lee discloses an anti-icing system (fender well liner assembly 10) comprising an insulator (protective layer 30) that encloses a conductive heating element (heating element 18) (para. 0025; fig. 4).

    PNG
    media_image3.png
    266
    466
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulator of Layland to include the insulator of Lee that encloses the conductive heating element, in order to protect the conductive heating element. The modification of Layland and Lee results in the insulator is positioned at zero degrees on the aerodynamic surface and between the first end and the second end of the conductive heating element, so as to interfere in a circumferential direction with and electrically isolate the first end of the conductive heating element from the second end of the conductive heating element (it is noted the bus bars 22 and 24 are attached to the first end and the second end of the heating element respectively will not be physically in contact with each other because the insulator is switched in between them. Therefore, the insulator 30 of Lee would interfere in the circumferential direction of the heating element). 

Regarding Claim 2, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element (heater 72) is activated for a specific time period (col. 5, lines 27-31)[(it is understood power is constantly supplied to the conductive heating element for a period of time and eventually turned off when the desired ice protection to nacelle inlet is achieved]. 

Regarding Claim 3, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element is activated for the specific time period.
Layland does not disclose the specific time period is within a range from about 20 KHz to about 30 KHz. 
However, it is Examiner's position that "the specific time period" is a result-effective variable. Increasing and decreasing it results in the heating element is activated for a longer period and shorter period respectively. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific time period, choosing the range from about 20 KHz to about 30 KHz such as claimed, such that desired heating is achieved to provide ice protection for nacelle inlet, because the range is achieved through routine optimization. See MPEP 2144.05, Section II (Routine Optimization),Sections A/B.

Regarding Claim 9, Layland discloses the anti-icing system (electrical ice protection system), wherein the signal source (switch boxes 28) is configured to provide an alternating current (this limitation would be present based on rejection to Claim 1).

Regarding Claim 11, Layland discloses a method of anti-icing an aircraft nacelle inlet (nacelle inlet assembly 10) (col. 4, lines 36-41; figs. 1-8) having a conductive heating element (heater 72) distributed about a noselip (leading edge 12 of inlet cowling 40) (col. 4, lines 41-44) having a center axis (annotated fig. 7), comprising:
activating and deactivating an alternating current supplied to the conductive heating element via a signal source 2(switch boxes 28) (col. 4, 5 lines 55-57, 28-31 respectively) [it is understood power is constantly supplied to the conductive heating element for a period of time and eventually turned off when the desired ice protection to nacelle inlet is achieved. It is inherent that the current supplied to the heating element is the alternating current, as evidenced in Stoner, see footnote], 
wherein the conductive heating element (heater 72) is a single heating element that extends from a first end positioned at zero degrees to a second end positioned at three hundred and sixty degrees, about the noselip (leading edge 12 of a removable cowling 40) (col. 5, lines 14-20; fig. 6), the conductive heating element (heater 72) disposed at a radial distance from the center axis (fig. 7), and
wherein an insulator (insulation layer 906; fig. 9a) disposed at the radial distance from the center axis (fig. 9a) is positioned at zero degrees on the noselip (leading edge 12) [it is noted that the insulation layer 906 extends in a circular pattern from zero degrees to three hundred and sixty degrees] and between the first end and the second end of the conductive heating element (heater 72) (annotated fig. 6) (it is noted since the insulation layer 906 completely covers the heater 72 as shown in figs. 9a and 6, therefore it covers the first end and the second end, and areas in between), the signal source (switch boxes 28) is connected to the heater 72) at a first side of the insulator (insulation layer 906) (col. 6, lines 64-67; figs. 6 and 9a) (it is noted the current is supplied from the switch boxes 28 to heater 72 via wire 930) and a ground (annotated fig. 6) is connected to the conductive heating element (heater 72) at a second side of the insulator (insulation layer 906) [it is noted in order for the current to flow in the heater 72 to generate heat, two different voltages are supplied to the heater 72 at two different points in order to complete electrical circuit. One of the voltage is supplied by wire 930 and the other voltage is grounding wire connected to the heater 72 at a different location from wire 930 such that electrical circuit is established. It is evident from fig. 6 that there are ground wires represented by solid dots that are connected to a surface of nacelle inlet. These grounding wires are used to complete electrical circuits for heating element]. 
Layland further discloses the conductive heating element (heater 72) is a flat, foil, or ribbon heater (col. 6, lines 6-15; fig. 8). Layland, which incorporates by reference Stoner (US 20070075188), discloses a conductive heating element (foil heater element 16) comprising bus bars 22 and 24 that receive electrical energy to supply to the foil heater element 16 (para. 0032). 
 
[AltContent: textbox (Center axis)][AltContent: connector]
    PNG
    media_image1.png
    527
    556
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    616
    545
    media_image2.png
    Greyscale

Layland does not disclose the insulator is to interfere in a circumferential direction with and electrically isolate the first end of the conductive heating element from the second end of the conductive heating element.
Lee discloses an anti-icing system (fender well liner assembly 10) comprising an insulator (protective layer 30) that encloses a conductive heating element (heating element 18) (para. 0025; fig. 4).

    PNG
    media_image3.png
    266
    466
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulator of Layland to include the insulator of Lee that encloses the conductive heating element, in order to protect the conductive heating element. The modification of Layland of Lee results in the insulator is positioned at zero degrees on the aerodynamic surface and between the first end and the second end of the conductive heating element, so as to interfere in a circumferential direction with and electrically isolate the first end of the conductive heating element from the second end of the conductive heating element (it is noted the bus bars 22 and 24 are attached to the first end and the second end of the heating element respectively will not be physically in contact with each other because the insulator is switched in between them. Therefore, the insulator 30 of Lee would interfere in the circumferential direction of the heating element). 

Regarding Claim 12, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element (heater 72) is activated for a specific time period (col. 5, lines 27-31) [it is understood power is constantly supplied to the conductive heating element for a period of time and eventually turned off when the desired ice protection to nacelle inlet is achieved].

Regarding Claim 13, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element is activated for the specific time period.
Layland does not disclose the specific time period is within a range from about 20 KHz to about 30 KHz. 
However, it is Examiner's position that "the specific time period" is a result-effective variable. Increasing and decreasing it results in the heating element is activated for a longer period and shorter period respectively. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific time period, choosing the range from about 20 KHz to about 30 KHz such as claimed, such that desired heating is achieved to provide ice protection for nacelle inlet, because the range 

Regarding Claim 18, Layland discloses an anti-icing system for an aircraft nacelle (nacelle 100) (col. 3, lines 38-40), comprising:
a noselip (leading edge 12 of cowling 40) (col. 4, lines 41-44; fig. 2) having a center axis (fig. 7); and
a conductive heating element (heater 72) distributed circumferentially about and in contact with the noselip (leading edge 12) (col. 5, lines 15-20; figs. 6-7),
the conductive heating element having a first end connected to a ground and a second end connected to a signal source configured to provide a current (col. 6, lines 17-19) [it is understood that the first end is indirectly connected to the ground to complete electrical circuitry. Grounding wire are shown in fig. 6 as wires with solid dot connected to a surface of nacelle inlet]
wherein the conductive heating element (heater 72) is a single heating element that extends (col. 5, lines 14-20; fig. 6) from a first end positioned at zero degrees to a second end positioned at three hundred and sixty degrees (annotated fig. 6), about the noselip (leading edge 12), the conductive heating element disposed at a radial distance from the center axis (fig. 7), and 
wherein the insulator (insulation layer 906; fig. 9a) disposed at the radial distance from the center axis is positioned at zero degrees on the noselip (leading edge 12) (it is noted that the insulation layer 906 extends in a circular pattern from zero degrees to three hundred and sixty degrees) and between the first end and the second end of the conductive heating heater 72) (it is noted since the insulation layer 906 completely covers the heater 72 as shown in figs. 9a and 6, therefore it covers the first end and the second end, and areas in between), the signal source (switch boxes 28) is connected to the conductive heating element (heater 72) at a first side of the insulator (insulation layer 906) (col. 6, lines 64-67; figs. 6 and 9a) (it is noted the current is supplied from the switch boxes 28 to heater 72 via wire 930) and a ground (annotated fig. 6) is connected to the conductive heating element (heater 72) at a second side of the insulator (insulation layer 906)[it is noted in order for the current to flow in the heater 72 to generate heat, two different voltages are supplied to the heater 72 at two different points in order to complete electrical circuit. One of the voltage is supplied by wire 930 and the other voltage is grounding wire connected to the heater 72 at a different location from wire 930 such that electrical circuit is established. It is evident from fig. 6 that there are ground wires represented by solid dots that are connected to a surface of nacelle inlet. These grounding wires are used to complete electrical circuits for heating elements]. 
 Layland further discloses the conductive heating element (heater 72) is a flat, foil, or ribbon heater (col. 6, lines 6-15; fig. 8). Layland, which incorporates by reference Stoner (US 20070075188), discloses a conductive heating element (foil heater element 16) comprising bus bars 22 and 24 that receive electrical energy to supply to the foil heater element 16 (para. 0032). 

 
[AltContent: textbox (Center axis)][AltContent: connector]
    PNG
    media_image1.png
    527
    556
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    616
    545
    media_image2.png
    Greyscale

Layland does not disclose the insulator is to interfere in a circumferential direction with and electrically isolate the first end of the conductive heating element from the second end of the conductive heating element.
Lee discloses an anti-icing system (fender well liner assembly 10) comprising an insulator (protective layer 30) that encloses a conductive heating element (heating element 18) (para. 0025; fig. 4).

    PNG
    media_image3.png
    266
    466
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulator of Layland to include the insulator of Lee that encloses the conductive heating element, in order to protect the conductive heating element. The modification of Layland of Lee results in the insulator is positioned at zero degrees on the aerodynamic surface and between the first end and the second end of the conductive heating element, so as to interfere in a circumferential direction with and electrically isolate the first end of the conductive heating element from the second end of the conductive heating element (it is noted the bus bars 22 and 24 are attached to the first end and the second end of the heating element respectively will not be physically in contact with each other because the insulator is switched in between them. Therefore, the insulator 30 of Lee would interfere in the circumferential direction of the heating element). 

Regarding Claim 21, the modification of Layland and Lee discloses the anti-icing system (electrical ice protection system), wherein the insulator (protective layer 30 of Lee) extends radially from an outer circumference of the aerodynamic surface to an inner surface of the aerodynamic surface (nacelle inlet assembly 10 of Layland) (annotated fig. 7; it is noted the modification results in the protective layer 30 encloses the heater 72 and the first and second ends of the heater 72 that are attached to the bus bars).
[AltContent: textbox (Inner surface  )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer circumference )]
    PNG
    media_image1.png
    527
    556
    media_image1.png
    Greyscale


Regarding Claim 22, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element (heater 72) extends radially from the outer circumference of the aerodynamic surface to the inner surface of the aerodynamic surface (nacelle inlet assembly 10).

[AltContent: textbox (Inner surface  )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer circumference )]
    PNG
    media_image1.png
    527
    556
    media_image1.png
    Greyscale

Regarding Claim 23, Layland discloses the anti-icing system (electrical ice protection system), wherein the aerodynamic surface (nacelle inlet assembly 10) is a noselip leading edge 12 of inlet cowling 40), the noselip defining a leading edge of an inlet of the nacelle (col. 4, lines 36-40).

    PNG
    media_image4.png
    500
    337
    media_image4.png
    Greyscale

Regarding Claim 24, Layland discloses the anti-icing system (electrical ice protection system), wherein the single source (switch boxes 28) is configured to run continuously toward a steady state temperature distribution around the aerodynamic surface (nacelle inlet assembly 10) (col. 5, lines 28-31).

Claims 6-8, 10, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Layland and Lee, in further view of attached Non-Patent Literature to GoHz (previously cited)
Regarding Claim 6, Layland discloses the anti-icing system (electrical ice protection system), wherein the power supplied to the heating element (heater 72) is in the form of alternating current.
Layland does not disclose the alternating current has a frequency within a frequency range from about 300 Hz to about 500 Hz. 
However, GoHz discloses an aircraft power supply uses 400 Hz because it is small and lightweight (p. 4, para. 0001).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the alternating current of Layland to include the frequency range from about 300 Hz to about 500 Hz as taught by GoHz, because it is known in the art to use such high frequency in the aircraft power supply because of its reduced size and weight.

Regarding Claim 7, Layland discloses the anti-icing system (electrical ice protection system), wherein the alternating current provides a power density 3 [it is inherent that Layland discloses the powder density in unit of W/square inch, as evidenced in Stoner, see footnote]. 
Layland does not disclose the power density within a range from about 10 KW/m2 to about 50 KW/m2. 
However, it is Examiner's positon that "power density" is a result-effective variable. Varying it results in how much power is supplied to the heating elements and as a result how much heat energy to heat the surface of the nacelle inlet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power density, choosing the 

Regarding Claim 8, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element (heater 72) comprises a resistive material connected to an interior surface of the aerodynamic surface 4(nacelle inlet assembly 10) (col. 4, lines 41-44; fig. 5) [it is well-known that the heater 72 is resistive material, as evidenced in Stoner, see footnote].   

Regarding Claim 10, Layland discloses the anti-icing system (electrical ice protection system), further comprising a controller (control boxes 26) configured to select the specific time period 5(col. 5, lines 38-40) [it is noted the control boxes 26 controls power supply to the heaters 70a, 70b, 70c, and 72, therefore it is inherent that the control boxes 26 selects the specific time period to turn on/off the heaters, as evidenced in Stoner, see footnote].

Regarding Claim 16, Layland discloses the anti-icing system (electrical ice protection system), wherein the power supplied to the heating element (heater 72) is in the form of alternating current.
Layland does not disclose the alternating current has a frequency within a frequency range from about 300 Hz to about 500 Hz. 
However, GoHz discloses an aircraft power supply uses 400 Hz because it is small and lightweight (p. 4, para. 0001).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the alternating current of Layland to include the frequency range from about 300 Hz to about 500 Hz as taught by GoHz, because it is known in the art to use such high frequency in the aircraft power supply because of its reduced size and weight.

Regarding Claim 17, Layland discloses the anti-icing system (electrical ice protection system), wherein the alternating current provides a power density 6 [it is inherent that Layland discloses the powder density in unit of W/square inch, as evidenced in Stoner, see footnote]. 
Layland does not disclose the powder density within a range from about 10 KW/m2 to about 50 KW/m2
However, it is Examiner's positon that "power density" is a result-effective variable. Varying it results in how much power is supplied to the heating elements and as a result how much heat energy to heat the surface of the nacelle inlet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power density, choosing the range from about 10 KW/m2 to about 50 KW/m2 such as claimed, because the range is achieved through routine optimization. See MPEP 2144.05, Section II A/B.

Regarding Claim 19, Layland discloses the anti-icing system (electrical ice protection system), wherein the power supplied to the heating element (heater 72) is in the form of alternating current.
Layland does not disclose the alternating current has a frequency within a frequency range from about 300 Hz to about 500 Hz. 
However, GoHz discloses an aircraft power supply uses 400 Hz because it is small and lightweight (p. 4, para. 0001).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the alternating current of Layland to include the frequency range from about 300 Hz to about 500 Hz as taught by GoHz, because it is known in the art to use such high frequency in the aircraft power supply because of its reduced size and weight.

Regarding Claim 20, Layland discloses the anti-icing system (electrical ice protection system), wherein the alternating current provides a power density 7 [it is inherent that Layland discloses the powder density in unit of W/square inch, as evidenced in Stoner, see footnote]. 
Layland does not disclose the powder density within a range from about 10 KW/m2 to about 50 KW/m2. 
However, it is Examiner's positon that "power density" is a result-effective variable. Varying it results in how much power is supplied to the heating elements and as a result how much heat energy to heat the surface of the nacelle inlet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power density, choosing the range from about 10 KW/m2 to about 50 KW/m2 such as claimed, because the range is achieved through routine optimization. See MPEP 2144.05, Section II A/B.
10
Response to Arguments
Applicant's arguments filed on 02/24/2022 with respect to rejection 103 of claims, have been considered but they are respectfully not found persuasive because: 
Applicant’s Arguments: with respect to claim 1 (similarly applying to claims 11 and 18) on p. 7 of the Remarks, the Applicant argues “As acknowledged by the Examiner, Layland fails to disclose "so as to electrically isolate the first end of the conductive heating element from the second end of the conductive heating element," of claim 1. The Examiner points to Lee to cure the deficiencies of Layland. Lee relates to a heated fender well liner assembly for use with a motor vehicle. Particularly, the Examiner equates the anti-icing system, insulator, and conductive heating element as claimed to the fender well liner assembly 10, the protective layer 30, and the heating element 18 of Lee, respectively. However, Lee discloses that the "[h]eating element 18 is sandwiched within the protective layer 30." (Emphasis added). (See Lee, paragraph [0025]). In other words, the heating element in its entirety is insulated by the protective layer, with no discussion as to the protective layer separating the ends of the heating element. Further, Layland discloses an insulator that is positioned radially inward and outward
from the heating element. Referring to FIG. 9a, for instance, Layland discloses "a first insulation layer 906, a heater layer 908 atop the first insulation layer, [ and] a second insulation layer 910 atop the heater layer 909." (See Layland, Col. 6, llns 20-29). Thus, the cited references do not appear to disclose that the insulator is disposed along the same radius as the heating element and interferes with the electrical connection in a circumferential direction.”
Examiner’s Responses:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (insulator)]The applicant’s arguments are respectfully not persuasive. Layland discloses a heater 72 as a “ribbons” that extends in a circular pattern about the nacelle inlet assembly 10 (col. 6, lines 4-14; fig. 6). Layland incorporates by reference Stoner (US 20070075188) that discloses a foil heater element 16 that have first and second ends attached to bus bars 22 and 24 respectively so that electrical energy is supplied to the heater element 16 via bus bars 22 and 24 (para. 0032) (it is noted the bus bars 22 and 24 are not physically connected to each other, fig. 2b). Going back to the Layland reference, heater 72 i.e. ribbon-like heater, has two ends, each of the ends is attached to the respective bus bar 22 and 24 to be connected to electrical energy source. The ribbon-like heater having the bus bars 22 and 24 attached to the ends wraps around the nacelle inlet assembly as shown in fig. 6 (it is noted the bus bars 22 and 24 are not physically connected to each other, fig. 2b of Stoner).  Lee discloses an insulator (protective layer 30) that encloses a heating element to protect it. The modification of Layland and Lee results in the insulator wraps around the heater 72 including the bus bars 22 and 24 and results in the bus bars 22 and 24 are separated by the insulator. Therefore, the insulator interferes in the circumferential direction with and electrically isolate the first end from the second end of the heating element, as claimed. 

[AltContent: ][AltContent: ][AltContent: arc][AltContent: arc]
[AltContent: textbox (Heating element)][AltContent: arrow]
[AltContent: textbox (Prior Art
Layland (US 7631838))]
    PNG
    media_image5.png
    622
    708
    media_image5.png
    Greyscale



For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                          






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An evidence in Stoner (US 20070075188) discloses an alternating current supplied to a heating element (metal foils) (para. 0049)
        2 An evidence in Stoner discloses an alternating current supplied to a heating element (metal foils) (para. 0049)
        3 An evidence in Stoner discloses power density is controlled by a controller to be supplied to foil heating elements 16 from a power source (para. 0037, 0041, lines 1-4, 1-6 respectively)
        4 An evidence in Stoner discloses conductive heating element (metal foil heaters) comprises resistance on order of 20 milliohms (para. 0048).
        5 An evidence in Stoner discloses a controller (controller 50) is configured to elect the specific time period (duty cycle) (para. 0048, lines 1-4).
        6 An evidence in Stoner discloses power density is controlled by a controller to be supplied to foil heating elements 16 from a power source (para. 0037, 0041, lines 1-4, 1-6 respectively)
        7 Stoner discloses power density is controlled by a controller to be supplied to foil heating elements 16 from a power source (para. 0037, 0041, lines 1-4, 1-6 respectively)